State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: April 23, 2015                    520046
________________________________

In the Matter of MARK
   LACKWOOD,
                    Appellant,
      v                                     MEMORANDUM AND ORDER

NEW YORK STATE DIVISION OF
   PAROLE,
                    Respondent.
________________________________


Calendar Date:   March 31, 2015

Before:   McCarthy, J.P., Garry, Rose and Devine, JJ.

                             __________


     Mark Lackwood, Otisville, appellant pro se.

      Eric T. Schneiderman, Attorney General, Albany (Kathleen M.
Arnold of counsel), for respondent.

                             __________


      Appeal from a judgment of the Supreme Court (Collins, J.),
entered September 29, 2014 in Albany County, which dismissed
petitioner's application, in a proceeding pursuant to CPLR
article 78, to review a determination of the Board of Parole
denying petitioner's request for parole release.

      In 1995, petitioner was convicted of murder in the second
degree and two counts of robbery in the first degree. He was
sentenced to concurrent prison terms of 15 years to life on the
murder conviction and 12½ to 25 years on the robbery convictions.
In April 2013, he made his third appearance before the Board of
Parole seeking to be released to parole supervision. At the
conclusion of the hearing, the Board denied his request and
ordered him held for 24 months. When a timely decision was not
issued on his administrative appeal, he commenced this CPLR
                                 -2-                520046

article 78 proceeding.1 Following joinder of issue, Supreme
Court dismissed the petition and this appeal by petitioner
ensued.

      Initially, we note that parole release determinations are
discretionary and will not be disturbed so long as the Board
complied with the statutory requirements set forth in Executive
Law § 259-i (see Matter of Delacruz v Annucci, 122 AD3d 1413,
1413 [2014]; Matter of Delrosario v Evans, 121 AD3d 1152, 1152-
1153 [2014]). In making its decision, the Board is not required
to give equal weight to each factor delineated in the statute
(see Matter of Singh v Evans, 118 AD3d 1209, 1210 [2014], lv
denied 24 NY3d 906 [2014]; Matter of Sanchez v Divison of Parole,
89 AD3d 1305, 1306 [2011]). Here, the record discloses that the
Board considered not only the serious nature of petitioner's
crimes, but also his criminal history, prison disciplinary
record, program accomplishments and postrelease plans, as well as
the sentencing minutes and his low COMPAS Risk and Needs
Assessment score (see Matter of Delrosario v Evans, 121 AD3d at
1153; Matter of Rivers v Evans, 119 AD3d 1188, 1188-1189 [2014]).
In addition, the Board gave due consideration to the outstanding
deportation order, which is only one of the many factors that it
was required to consider (see Matter of Borrell v New York State
Div. of Parole, 123 AD3d 1206, 1206-1207 [2014]). Although
petitioner further contends that the Board failed to promulgate
written guidelines to comply with the 2011 amendment to Executive
Law § 259-c (4), this argument has previously been considered and
rejected by this Court (see Matter of Montane v Evans, 116 AD3d
197, 200-203 [2014], appeal dismissed 24 NY3d 1052 [2014]). In
sum, inasmuch as the Board's determination does not exhibit
"'irrationality bordering on impropriety'" (Matter of Silmon v
Travis, 95 NY2d 470, 476 [2000], quoting Matter of Russo v New
York State Bd. of Parole, 50 NY2d 69, 77 [1980]), we decline to
disturb it.

         McCarthy, J.P., Garry, Rose and Devine, JJ., concur.



     1
        The Board's decision was eventually affirmed on
administrative appeal.
                        -3-                  520046

ORDERED that the judgment is affirmed, without costs.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court